— Upon remittitur from the Court of Appeals, the petition seeking a writ prohibiting respondents from fur*455ther prosecution of petitioner under indictment No. 852/83 is granted.
The Court of Appeals having adopted the reasoning in the dissenting memorandum of then Justice Fritz W. Alexander, II (99 AD2d 989, 990-991), that there was no manifest necessity for the Trial Judge’s decision to grant a mistrial, and having remitted to this court for entry of an order, we order that the petition be granted and the indictment dismissed. Concur — Kupferman, J. P., Sandler, Carro and Milonas, JJ.